Title: To Thomas Jefferson from Henry Lee, 17 January 1807
From: Lee, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Berkeley County Jany. 17th. 07
                        
                        On my return home, a friend made known to me a report in circulation, so deeply affecting my character, that
                            I determined to trace it to its source—the enclosed letr from Doctor Harrison of Wms.port exhibit the result of my
                            exertions.—
                        I need not I am sure recur to argument to excite yr. attention to the subject.
                        I had supposed that my loyalty was so well established as to defy the most rancourous calumny.
                        It is impossible for me to beleive that you ever sanctioned the report, yet Sir the fair reputation of Doctor
                            H. & the atrocity of the charge command my reference to you. You will with pleasure & celerity I trust give to me the
                            requisite information—I trouble you with regret, but my application is indispensible
                        This letr will go by a private hand to Alexa, there to be put in the post office—I shall call at
                            Alexa. in the last week in this month, where please to let me find your answer—
                        I have the honor to be with all due respect yr. most ob: hum: servt.
                        
                            Henry Lee
                            
                        
                    